994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronald I. MITCHELL, Appellant,v.Mike KEMNA, Appellee.
No. 92-3568.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 14, 1993.Filed:  June 2, 1993.

Before BOWMAN, MAGILL, Circuit Judges, and HENDREN,* District Judge.
PER CURIAM.


1
Ronald I. Mitchell, a Missouri prisoner serving time for first-degree robbery and armed criminal action, appeals the order of the District Court1 denying his petition for writ of habeas corpus.  After reviewing the briefs and record in this case, we conclude that no error of law appears and that an opinion would have no precedential value.  Accordingly, the decision of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE JIMM LARRY HENDREN, United States District Judge for the Western District of Arkansas, sitting by designation


1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri